DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term translucent is being interpreted as its plain meaning, defined by Merriam-Webster as : “permitting the passage of light” (see https://www.merriam-webster.com/dictionary/translucent accessed 01/31/2021)
The term tie is being interpreted as its plain meaning, defined by Merriam-Webster as: “a line, ribbon, or cord used for fastening, uniting, or drawing something closed” (see https://www.merriam-webster.com/dictionary/tie accessed 01/31/2021)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible material” in claim 1 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Every material has a degree of flexibility to it, even the most rigid materials. For examination purposes the term flexible material will be interpreted as any material capable of expanding and contracting in size.
Claim 6 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods hook and loop type fastening systems in order to fasten elements together and, accordingly, the identification/description is indefinite.
The term "chemically resistant material" in claim 9 is a relative term which renders the claim indefinite.  The term "chemically resistant material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes the claim limitation will be interpreted as any material is chemically resistant as long as any chemical (i.e. including water) is able to be placed in the bag in any amount (even miniscule amounts) with causing catastrophic failure to the bag, an example being silicon.
Regarding claim 11, applicant states that the bottom surface is “stiff”, however claim 1 indicates that the bag is flexible it is unclear as to how a flexible material is “stiff” as the specification does not provide a definition for the term stiff in correlation with the flexible bag. Further, the normal meaning of the term stiff typically denotes a lack of flexibility (see definition of stiff provided by Merriam-Webster at https://www.merriam-webster.com/dictionary/stiff). For examination purposes the claim limitation will be interpreted as the bottom surface have any amount of stiffness (i.e. anywhere on the spectrum from flexible to rigid).
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genichi (JPH08207976A).
Regarding claim 1, Genichi discloses an apparatus comprising: a flexible bag (Figs.19-21 ref 2, also [0084]) having an opening (Figs.19-21 ref 3a), a bottom wall (Figs.19-21 ref 5); pleated (Figs.19-21 ref 6) side walls (Figs.19-21 ref 3b) for expanding and contracting sidewalls and the opening [0011]; and a closing mechanism (Figs.19-21 ref 10). It is reasonably expected that a small showerhead is capable of being placed in the apparatus of Genichi and utilized for cleaning the showerhead. Furthermore, the showerhead is recited within the claim as intended use (see MPEP 2111.02 Section II). Since Genichi discloses the claimed structural limitations associated with the bag whose purpose is for a showerhead, there is an understanding that the bag of Genichi is capable of being utilized for such a purpose. 
Regarding claim 2, Genichi discloses the apparatus of claim 1 wherein there are at least 10 pleats.
Regarding claim 7, Genichi discloses the apparatus of claim 1, wherein the closing mechanism is a tie [0023].
Regarding claim 8, Genichi discloses the apparatus of claim 1, wherein the bag is made of transparent material [0066], which reads on translucent as it allows for light to pass through. 
Regarding claim 9, Genichi discloses the apparatus of claim 1, wherein the bag is made of a selection of materials [0016] each of which is resistant to at least some chemicals.
 Regarding claim 10, Genichi discloses the apparatus of claim 1, further comprising a fluid reservoir (best seen in Figs. 1 & 13 portion where ref 12 is), which is capable of containing at least some water [0022, 0049]. 
Regarding claim 11, Genichi discloses the apparatus of claim 1, wherein the bottom surface is thick and the strength is increased [0039]. One of ordinary skill in the art knows that the stiffness of a material is also a function of its thickness, and thus the thick bottom of the bag would be understand by one of ordinary skill in the art to be stiff. Further the bottom portion is used for the storage of materials and liquid [0022]. Thus, it is reasonably expected that the bottom surface has some amount of stiffness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genichi (JPH08207976A) as applied to claim 1 above, and further in view of Chappell (US20140305174A1).
Regarding claims 3-4, Genichi teaches the apparatus of claim 1, but does not teach the presence of a filling port placed within a peripheral sidewall or a cap. However such features are known in the art as evidenced by Chappell.
Chappell discloses a watertight flexible container used for cleaning garments (abstract), wherein the container has a stiff base [0023], an opening on a sidewall (Fig.1 ref 7) for filling the container with liquid [0023, 0026], and a cap for covering the opening (Fig.1 ref 8). The opening allows for filling of the container with water or other agents [0026] while also allowing for draining when desired [0023]. Genichi and Chappell are related in the use of bags utilized for the containing liquid therein.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bag of Genichi to utilize the filling port and cap of Chappell in order to provide filling/draining of the bag and selective addition of water and other desired agents (Chappell [0023, 0026]) as is desired by Genichi (Genichi [0049]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genichi (JPH08207976A) as applied to claim 1 above, and further in view of Leaks (US20190254396A1).
Regarding claims 5-6, Genichi teaches the apparatus of claim 1, wherein binding members other than ties are capable of being used [0023]. Genichi does not discloses the use of buckles of Velcro being utilized as a closing mechanism, however such features are known in the art as evidenced by Leaks.
Leaks discloses a shoe tote (abstract) wherein multiple different mechanisms of closing a bag holding a shoe (shoe sock) are described, including Velcro, buckles, and lace [0010]. Wherein lace is synonymous to a tie as it defines a cord like element used in closing the opening. Leaks and Genichi are related in the use of bags for the containment of articles therein.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bag of Genichi to utilize Velcro or buckles in place of the cable tie in order to provide a known means of closing an opening of a bag. Further, it is in the purview of one of ordinary skill in the art to utilize one known means of closing a bag opening in place of, or in addition to, another known means.
Claims 1-2, 7, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US20180071763A1), in further view of Genichi (JPH08207976A).
Regarding claim 1, Croghan discloses an apparatus for cleaning a showerhead [0001] comprising: a flexible bag (Fig.11 ref 32, see also [0024, 0029] stating body is made with flexible elastomer) with an opening (Fig.11 top of ref 32, best seen in Fig.12), a bottom surface (Fig.11 bottom of ref 32), and sidewalls (Fig.11 side portions of ref 32); the sidewalls being pleated (see [0036] disclosing a drawstring, and one of ordinary skill in the art knows that drawstring closing mechanisms for an opening inherently has pleated sidewalls) to allow the peripheral side wall and opening to expand and contract in size, further the phrase “allow… size” is intended use and one of ordinary skill in the art would reasonably expect that such is possible 
Genichi discloses a water retaining bag for containing plant materials with pleated sidewalls (abstract, see [0011] and Fig.1 ref 6) in order to allow the opening and sidewalls to expand and contract to allow for easy insertion of articles therein into the bag [0060, 0076]. Genichi and Croghan are related in the use of liquid holding bags that also hold articles therein.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bag of Croghan to utilize the pleats of Genichi in order to allow the bag to expand and contract, thereby allowing easier insertion of articles therein (Genichi [0011, 0060, 0076]).
Regarding claim 2, Modified Croghan teaches the apparatus of claim 1, wherein there are at least 10 pleats (see Genichi Fig.1).
Regarding claim 7, Modified Croghan teaches the apparatus of claim 1, wherein the drawstring reads on a tie as it closes the opening of the bag with a string.
Regarding claim 9, Modified Croghan teaches the apparatus of claim 1, wherein the bag is fillable with chemicals (Croghan [0023]) and thus it is reasonably expected that the bag is chemically resistant.
Regarding claim 10, Modified Croghan teaches the apparatus of claim 1, further comprising a fluid reservoir define by the interior of the bag, as it holds fluid (see Croghan Figs.8 & 12 for clarity).
Regarding claim 11, Modified Croghan teaches the apparatus of claim 1, wherein the bottom surface is stiff (see Croghan [0029] stating bottom surface is formed from a combination of rigid and flexible elastomers, thereby having at least some stiffness).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US20180071763A1) and Genichi (JPH08207976A) as applied to claim 1 above, and further in view of Chappell (US20140305174A1).
Regarding claims 3-4, Modified Croghan discloses the apparatus of claim 1 but does not discloses a filling port positioned within a peripheral side wall to allow for filling of the bag with fluid. However such a feature is known in the art as evidenced by Chappell.
Chappell discloses a watertight flexible container used for cleaning garments (abstract), wherein the container has a stiff base [0023], an opening on a sidewall (Fig.1 ref 7) for filling the container with liquid [0023, 0026], and a cap for covering the opening (Fig.1 ref 8). The opening allows for filling of the container with water or other cleaning agents [0026] while also allowing for draining when desired [0023]. Modified Croghan and Chappell are analogous in the art of bags utilized for the cleaning of elements therein.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bag of Modified Croghan to use the opening and cap of Chappell in order to allow for filling/draining of the bag and selective addition of water and cleaning agents (Chappell [0023, 0026]). Further, since Croghan that the bag is to be filled with chemicals (Croghan abstract), it would have been a perfunctory task for one of ordinary skill in the art to providing a port for filling the bag, thereby also providing stable and convenient filling of the bag without leakage, as is desired by Croghan (Croghan [0004]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US20180071763A1) and Genichi (JPH08207976A) as applied to claim 1 above, and further in view of Seiders et al. (US20180242701A1).
Regarding claims 5-6, Modified Croghan teaches the apparatus of claim 1, wherein other possible closing elements are disclosed (Croghan [0036] but does not explicitly disclose the closing mechanism being a buckle clamp or a Velcro strap. However the use of Velcro straps or buckles are known to close openings of bag, as evidenced by Seiders.
Seiders discloses a bag capable of storing water within [0033], having an opening that is closable via a watertight zipper in combination with Velcro and buckles in order to provide a watertight seal [0033]. Seiders and Croghan are related as bags capable of containing water.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the closing element of Modified Croghan to utilize the zipper and Velcro/buckle method of closing a bag as disclosed by Seiders in order to provide a watertight seal on the bag opening (Seiders [0033]), thereby reducing spillage as desired by Croghan (Croghan [0003]). Further, it is in the purview of one of ordinary skill in the art to supply a known means of closing a bag in place of, or in addition to, another known means of doing the same.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US20180071763A1) and Genichi (JPH08207976A) as applied to claim 1 above, and further in view of Kruse et al (US20120076441A1).
Regarding claim 8, Modified Croghan teaches the apparatus of claim 1, wherein the materials utilized for making the bag (Croghan [0024]) include materials which have the capability to be translucent, however Modified Croghan does not explicitly state that the bag is translucent. 
Kruse discloses a stand-up bag for pourable goods (abstract), applicable to liquid cleaners [0008], that utilizes a translucent material in order to check a liquid level within the bag [0054]. Kruse and Croghan are related in the use of bags for holding of cleaning liquid.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bag of Modified Croghan to be made using a transparent material, as disclosed by Kruse, in order to allow for a user to check a liquid level within the bag (Kruse [0054]) which would assist in preventing spillage as desired by Croghan (Croghan [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711